             Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 1 of 12




                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

    JOEL MUÑOZ CINTRÓN,

                   Plaintiff,

                        v.                                         CIVIL NO.: 19-1526 (MEL)

    COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.


                                               OPINION AND ORDER

I.         Procedural and Factual Background

           Pending before the court is Mr. Joel Muñoz Cintrón’s (“Plaintiff”) appeal from the

decision of the Commissioner of Social Security (“the Commissioner”) denying his application

for disability benefits under the Social Security Act. ECF No. 27. On October 9, 2015, Plaintiff

filed an application for Social Security benefits alleging that on February 10, 2015 (“the onset

date”), he became unable to work due to disability. Tr. 27.1 Prior to the onset date, Plaintiff

worked as a mechanic maintenance supervisor and dump truck driver. Tr. 37, 63. Plaintiff met

the insured status requirements of the Social Security Act through September 30, 2020. Tr. 29.

Plaintiff’s disability claim was denied on February 12, 2016, and upon reconsideration. Tr. 27.

           Thereafter, Plaintiff requested a hearing which was held on March 19, 2018 before

Administrative Law Judge Livia Morales (“the ALJ”). Tr. 27, 40, 46-69. On April 27, 2018, the

ALJ issued a written decision finding that Plaintiff was not disabled. Tr. 40. Thereafter, Plaintiff

requested review of the ALJ’s decision. The Appeals Council denied Plaintiff’s request for

review, rendering the ALJ’s decision the final decision of the Commissioner, subject to judicial


1
    “Tr.” refers to the transcript of the record of proceedings.
         Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 2 of 12




review. Tr. 1-8. Plaintiff filed a complaint on May 30, 2019. ECF No. 1. Both parties have filed

supporting memoranda. ECF Nos. 27, 30.

II.    Legal Standard

       A. Standard of Review

       Once the Commissioner has rendered a final determination on an application for

disability benefits, a district court “shall have power to enter, upon the pleadings and transcript

of the record, a judgment affirming, modifying, or reversing [that decision], with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The court’s review is limited to

determining whether the ALJ employed the proper legal standards and whether her factual

findings were founded upon sufficient evidence. Specifically, the court “must examine the record

and uphold a final decision of the Commissioner denying benefits, unless the decision is based

on a faulty legal thesis or factual error.” López-Vargas v. Comm’r of Soc. Sec., 518 F. Supp. 2d

333, 335 (D.P.R. 2007) (citing Manso-Pizarro v. Sec’y of Health & Human Servs., 76 F.3d 15,

16 (1st Cir. 1996) (per curiam)).

       Additionally, “[t]he findings of the Commissioner . . . as to any fact, if supported by

substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). The standard requires “‘more than a mere

scintilla of evidence but may be somewhat less than a preponderance’ of the evidence.” Ginsburg

v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971) (quoting Laws v. Celebrezze, 368 F.2d 640,

642 (4th Cir. 1966)).

       While the Commissioner’s findings of fact are conclusive when they are supported by

substantial evidence, they are “not conclusive when derived by ignoring evidence, misapplying



                                                  2
         Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 3 of 12




the law, or judging matters entrusted to experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir.

1999) (per curiam) (citing Da Rosa v. Sec’y of Health & Human Servs., 803 F.2d 24, 26 (1st Cir.

1986) (per curiam); Ortiz v. Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st Cir. 1991)

(per curiam)). Moreover, a determination of substantiality must be made based on the record as a

whole. See Ortiz, 955 F.2d at 769 (citing Rodríguez v. Sec’y of Health & Human Servs., 647

F.2d 218, 222 (1st Cir. 1981)). However, “[i]t is the responsibility of the [ALJ] to determine

issues of credibility and to draw inferences from the record evidence.” Id. Therefore, the court

“must affirm the [Commissioner’s] resolution, even if the record arguably could justify a

different conclusion, so long as it is supported by substantial evidence.” Rodríguez Pagán v.

Sec’y of Health & Human Servs., 819 F.2d 1, 3 (1st Cir. 1987) (per curiam).

       B. Disability under the Social Security Act

       To establish entitlement to disability benefits, a plaintiff bears the burden of proving that

he is disabled within the meaning of the Social Security Act. See Bowen v. Yuckert, 482 U.S.

137, 146 n.5, 146–47 (1987). An individual is deemed to be disabled under the Social Security

Act if he is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A).

       Claims for disability benefits are evaluated according to a five-step sequential process.

20 C.F.R. § 404.1520; Barnhart v. Thomas, 540 U.S. 20, 24–25 (2003); Cleveland v. Policy

Mgmt. Sys. Corp., 526 U.S. 795, 804 (1999); Yuckert, 482 U.S. at 140–42. If it is determined

that plaintiff is not disabled at any step in the evaluation process, then the analysis will not

proceed to the next step. 20 C.F.R. § 404.1520(a)(4). At step one, it is determined whether



                                                   3
         Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 4 of 12




plaintiff is working and thus engaged in “substantial gainful activity.” 20 C.F.R.

§ 404.1520(a)(4)(i). If he is, then disability benefits are denied. 20 C.F.R. § 404.1520(b). Step

two requires the ALJ to determine whether plaintiff has “a severe medically determinable

physical or mental impairment” or severe combination of impairments. 20 C.F.R.

§ 404.1520(a)(4)(ii). If he does, then the ALJ determines at step three whether plaintiff’s

impairment or impairments are equivalent to one of the impairments listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii). If so, then plaintiff is conclusively found

to be disabled. 20 C.F.R. § 404.1520(d). If not, then the ALJ at step four assesses whether

plaintiff’s impairment or impairments prevent him from doing the type of work he has done in

the past. 20 C.F.R. § 404.1520(a)(4)(iv).

       In assessing an individual’s impairments, the ALJ considers all of the relevant evidence

in the case record to determine the most the individual can do in a work setting despite the

limitations imposed by his mental and physical impairments. 20 C.F.R. § 404.1545(a)(1). This

finding is known as the individual’s residual functional capacity (“RFC”). Id. If the ALJ

concludes that plaintiff’s impairment or impairments do prevent him from performing his past

relevant work, the analysis proceeds to step five. At this final step, the ALJ evaluates whether

plaintiff’s RFC, combined with his age, education, and work experience, allows him to perform

any other work that is available in the national economy. 20 C.F.R. § 404.1520(a)(4)(v). If the

ALJ determines that there is work in the national economy that plaintiff can perform, then

disability benefits are denied. 20 C.F.R. § 404.1520(g).

       C. The ALJ’s Decision

       In the case at hand, the ALJ found that Plaintiff met the insured status requirements of the

Social Security Act through September 30, 2020. Tr. 29. Then, at step one of the sequential



                                                 4
           Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 5 of 12




evaluation process, the ALJ found that Plaintiff had not engaged in substantial gainful activity

during the relevant period. Id. At step two, the ALJ determined that Plaintiff had the following

severe impairments: obesity, bilateral carpal tunnel syndrome, cervical spine disorder,

lumbosacral disorder with L5 radiculopathy, and major depressive disorder. Id. At step three, the

ALJ found that Plaintiff did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. Tr. 30. Next, the ALJ determined that during the relevant period

         [Plaintiff] has the residual functional capacity to perform sedentary work as defined
         in 20 C.F.R. § 1567(a) except climb stairs and ramps frequently, but never ladders,
         ropes or scaffolds. He can balance frequently, stoop occasionally, kneel
         occasionally, crouch occasionally and crawl occasionally. He should not be
         exposed to unprotected heights. He can frequently be exposed to moving
         mechanical parts and operating a motor vehicle. He can frequently handle and
         finger with his bilateral upper extremities. In addition, the claimant can perform
         simple and routine work and adapt to changes limited to simple work-related
         decision[s]. He can frequently interact with public and frequently with coworkers.

Tr. 31.2 At step four, the ALJ determined that through the date last insured, Plaintiff could not

perform his past relevant work as a mechanic maintenance supervisor and dump truck driver. Tr.

37. At step five, the ALJ presented Plaintiff’s RFC limitations, as well as his age, education, and

work experience to a vocational expert. Tr. 37-38, 65-66. The vocational expert testified that a

hypothetical individual with a similar RFC would be able to perform the following representative

occupations: interviewer and credit authorizing clerk. Tr. 38, 66. Because there was work in the

national economy that Plaintiff could perform, the ALJ concluded that he was not disabled. Tr.

39-40.




2
 The term “constantly” is defined as occurring two-thirds or more of the time, “frequently” is defined as anywhere
between one-third to two-thirds of the time, and “occasionally” is defined as very little up to one-third of the time.
See Social Security Ruling 83–10, 1983 WL 31251, at *6.

                                                           5
         Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 6 of 12




III.   Legal Analysis

       Plaintiff’s sole challenge to the ALJ’s decision is that her determination at step five of the

sequential process is not supported by substantial evidence. ECF No. 27, at 1, 4-5. At step five,

the ALJ evaluates whether a claimant’s RFC, combined with his age, education, and work

experience, allows him to perform any other work that is available in the national economy. 20

C.F.R. § 404.1520(a)(4)(v). First, Plaintiff argues that the vocational expert’s (“VE”) testimony

that the credit authorizing clerk job has a specific vocational preparation (“SVP”) rating of

SVP-2 is contrary to the Dictionary of Occupational Titles (“DOT”) which provides that the

credit authorizing clerk job has a rating of SVP-3. ECF No. 27, at 6; Tr. 66.

       The DOT is “published by the United States Department of Labor [and] is a

comprehensive listing of job titles in the United States. Detailed descriptions of requirements for

each job include assessments of exertional level and reasoning ability necessary for satisfactory

performance of the work.” Augustine v. Barnhart, Civ. No. 01-749, 2002 WL 31098512, at *6

(E.D. Tex. Aug. 27, 2002). According to the DOT, an SVP level refers to “the amount of lapsed

time required by a typical worker to learn the techniques, acquire the information, and develop

the facility needed for average performance in a specific job-worker situation.” Dumont v.

Berryhill, Civ. No. 16-11502, 2017 WL 6559758, at *6 (D. Mass. Dec. 22, 2017) (citing DOT,

App. C, § II.). “The DOT assigns an SVP for each occupation, on a scale of SVP-1 through SVP-

9.” Id.; O’Brien v. Astrue, Civ. No. 7-34, 2007 WL 3023617, at *2 n.3 (D. Me. Oct. 12, 2007)

(“SVP levels range from 1 (short demonstration only) to 9 (over ten years).”). “Social Security

Ruling 00-4p provides that ‘[u]sing the skill level definitions in 20 C.F.R. § 404.1568 and

416.968, unskilled work corresponds to an SVP of 1-2; semiskilled work corresponds to an SVP




                                                 6
             Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 7 of 12




of 3-4; and skilled work corresponds to an SVP of 5-9 in the DOT.’” Dumont, 2017 WL

6559758, at *6 (citing Social Security Ruling (“SSR”) 00-4P, 2000 WL 1898704, at *3).

           In the case at hand, the VE testified that the job of credit authorizing clerk has a rating of

SVP-2. Tr. 66. According to the DOT, however, the credit authorizing clerk job has a rating of

SVP-3 which means it corresponds to semi-skilled work. See DOT No. 209.587-014, 1991 WL

671798, (4th Ed. Rev. 1991); Dumont, 2017 WL 6559758, at *6. The Commissioner concedes

that the VE erred in testifying that the credit authorizing clerk job has a rating of SVP-2. ECF

No. 30, at 6. It is further conceded by the Commissioner that because the credit authorizing clerk

job has a rating of SVP-3, “it corresponds to semi-skilled work and thus is outside of Plaintiff’s

RFC of unskilled work.” Id. at 6. Nonetheless, the Commissioner contends that the ALJ’s step

five determination is still supported by substantial evidence because the VE testified that

Plaintiff could also perform the job of interviewer. Tr. 66.

           In the case at bar, the VE testified that there are 180,0000 interviewer jobs in the national

economy, a number which was reduced by 80 percent due to Plaintiff’s lack of English fluency.

Tr. 66. Thus, the Commissioner argues that the 36,000 interviewer jobs constitutes a significant

number of jobs in the national economy.3 ECF No. 30, at 7. To satisfy its burden at step five of

the sequential process, “[t]he Commissioner need show only one job existing in the national

economy that [plaintiff] can perform.” Bavaro v. Astrue, 413 F. App’x. 382, 384 (2d Cir. 2011)

(citing 20 C.F.R. § 404.1566(b)). Therefore, the mere fact that the ALJ identified only one

occupation that Plaintiff can perform does not constitute a ground for remand. See Cabreja v.

Astrue, Civ. No. 11-130, 2012 WL 272746, at *4 (D.R.I. Jan. 27, 2012) (explaining that at step

five it “is sufficient if there exists one occupation which the applicant is capable of



3
    36,000 interviewer jobs are 20 percent of the 180,000 interviewer jobs identified by the VE. Tr. 66.

                                                            7
          Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 8 of 12




performing.”); Sprague v. Astrue, Civ. No. 10-150, 2011 WL 1253894, at *3 (D. Me. Mar. 30,

2011) (explaining “that the availability of a single job for the plaintiff meets the Commissioner's

burden at Step 5.”).

        Furthermore, the Commissioner’s argument that 36,000 interviewer jobs constitutes a

significant number of jobs existing in the national economy has merit. See Purdy v. Berryhill,

887 F.3d 7, 12, 16-17 (1st Cir. 2018) (finding that the ALJ was entitled to rely upon the

testimony of a vocational expert that found 32,400 total available jobs in the national economy);

Dashnaw v. Astrue, Civ. No. 10-456, 2011 WL 5040708, at *6 (D.N.H. Oct. 24, 2011) (“The

vocational expert testified that more than 30,000 positions exist in the national economy for the

three sedentary jobs identified by the ALJ. That is a ‘significant number’ of jobs in the national

economy.”); Vining v. Astrue, 720 F. Supp. 2d 126, 137 (D. Me. 2010) (“The figure of 11,000

jobs nationwide is in line with what courts have held to be a ‘significant’ number for purposes of

Step 5 analysis.”).

        Plaintiff argues that the VE’s testimony regarding the number of interviewer jobs in the

national economy was inconsistent with the reference guide SkillTRAN Job Browser Pro

(“SkillTRAN”).4 ECF No. 27, at 7-9. “‘An ALJ may take administrative notice of any reliable

job information, including information provided by a VE,’ and the ‘VE's recognized expertise

provides the necessary foundation for his or her testimony.’” Shaibi v. Saul, Civ. No. 18-56,

2019 WL 3530388, at *6 (E.D. Cal. Aug. 2, 2019) (citing Bayliss v. Barnhart, 427 F.3d 1211,

1218 (9th Cir. 2005)). The Social Security regulations specifically provide that ALJs may take

administrative notice of reliable job information available from publications, including the DOT,


4
  SkillTRAN “is a private software program that cross references the [Dictionary of Occupational Titles] and
Occupational Outlook Handbook with the other major coding systems, including [Occupational Employment
Statistics].” Blake v. Colvin, Civ. No. 14-52, 2015 WL 3454736, at *9 n.5 (D. Vt. May 29, 2015) (citing Wright v.
Colvin, Civ. No. 12–1893, 2014 WL 5456044, at *5 (C.D. Cal. Oct. 27, 2014)).

                                                        8
          Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 9 of 12




but make no mention of SkillTRAN. See 20 C.F.R. § 404.1566(d) (“we will take administrative

notice of reliable job information available from various governmental and other publications.

For example, we will take notice of - (1) Dictionary of Occupational Titles, published by the

Department of Labor. . .”); SSR 00-4P, 2000 WL 1898704, at *2 (“we will take administrative

notice of ‘reliable job information’ available from various publications, including the DOT.”). In

the case at bar, the VE stated that his testimony at the hearing was consistent with the DOT and

was also based upon his 20 years of experience practicing as a vocational specialist. Tr. 67-68.

        Plaintiff has not cited to any legal authority requiring that the VE consult SkillTRAN.

Additionally, Plaintiff has not argued that the VE’s testimony regarding the number of

interviewer jobs in the national economy was inconsistent with the DOT. Thus, Plaintiff’s

argument that the VE should have consulted SkillTRAN cannot prosper as the VE properly

relied upon the DOT in determining the number of interviewer jobs available in the national

economy. See Auger v. Astrue, 792 F. Supp. 2d 92, 95 (D. Mass. 2011) (“the occupational

evidence provided by a VE ‘generally should be consistent with the occupational information

supplied by the DOT.’” (citing SSR 00–4p, 2000 WL 1898704, at *2)). Similarly, Plaintiff’s

argument that his RFC is inconsistent with SkillTRAN’s educational requirements for the

interviewer job is also unpersuasive because Plaintiff has not identified any legal requirement

obligating the VE to consult SkillTRAN.5

        Lastly, Plaintiff argues that the ALJ erred in determining that work existed in significant

numbers in the national economy without specifically finding that work existed in significant

numbers in either the region that he lived or in several regions of the United States. ECF No. 27,

at 8. At step five, the Commissioner has the burden “to prove the existence of other jobs in the


5
 The DOT classifies the job of interviewer as SVP-2. See DOT 205.367-014, 1991 WL 671715, (4th Ed. Rev.
1991).

                                                     9
        Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 10 of 12




national economy that the claimant can perform.” Vega-Valentin v. Astrue, 725 F. Supp. 264,

268 (D.P.R. 2010) (citing 20 C.F.R. § 404.1520(a)(4)(v)). “The phrase ‘work which exists in the

national economy’ means ‘work which exists in significant numbers either in the region where

such individual lives or in several regions of the country.’” Velez-Pantoja v. Astrue, 786 F. Supp.

2d 464, 466 n.1 (D.P.R. 2010) (quoting 42 U.S.C. §423(d)(2)(A)). “Isolated jobs that exist only

in very limited numbers and relatively few locations outside of the region where [the claimant]

lives are not considered ‘work which exists in the national economy.’” 20 C.F.R. § 404.1566(b).

       “However, courts have overlooked an absence of testimony that jobs do exist ‘in several

regions of the country’ when ‘a reasonable mind could conclude’ that they do.” Vining, 720 F.

Supp. 2d at 138 (finding that “given the number of jobs the vocational expert revealed nationally

(10,000–11,000), it was reasonable for the Administrative Law Judge to infer that such jobs exist

in several regions.”); Hayden v. Saul, Civ. No. 19-187, 2020 WL 888002, at *11 (E.D. Mo. Feb.

24, 2020) (“The absence of any reason to believe these jobs only exist in a few isolated regions

supports a finding that the ALJ’s Step Five finding was supported by substantial evidence.”);

John D.C. v. Comm’r of Soc. Sec., Civ. No. 17-1116, 2018 WL 6018859, at *4-5 (S.D. Ill. Nov.

16, 2018) (“Plaintiff does not argue the jobs the VE identified exist only in isolation or in

concentrated regions. Any such argument would be frivolous. The jobs identified by the VE

(cleaner, kitchen helper, and laundry worker) are not regional.”); Adams-Skillings v. Colvin,

Civ. No. 12-84, 2013 WL 4434195, at *6 (D. Utah Aug. 14, 2013) (“The ALJ did not make a

statement about pertinent jobs available to Plaintiff in the specific region where she resided.

However, he clearly stated Plaintiff could perform work in the ‘national economy’ ... which by

definition ‘means work which exists in significant numbers either in the region where such

individual lives or in several regions of the country.’ 42 U.S.C. § 423(d)(2)(A).”).



                                                 10
        Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 11 of 12




       In the case at hand, the VE testified that 36,000 interviewer jobs existed in the national

economy and the ALJ determined that Plaintiff could perform work that existed in significant

numbers in the national economy. Tr. 38, 66. While the ALJ did not specifically articulate in her

decision that interviewer jobs exist in several regions of the United States, Plaintiff has not cited

to any evidence that the interviewer jobs only exist in an isolated area or that they cannot be

found in several regions of the country. Furthermore, Plaintiff did not cross examine the VE at

the hearing regarding whether the interviewer job numbers could be broken down by region. See

Robinson v. Astrue, Civ. No. 9-629, 2010 WL 4365755, at *5 (D. Me. Oct. 27, 2010) (explaining

that plaintiff’s counsel “could have inquired of the vocational expert whether the national

numbers he gave for each of the jobs was restricted to one or two regions, or could be broken

down by regions, but counsel did not. Under these circumstances, it was reasonable for the

administrative law judge to infer that such jobs exist in several regions”). Thus, it was reasonable

for the ALJ to infer that the 36,000 interviewer jobs exist in several regions of the United States.

See Vining, 720 F. Supp. 2d at 138. The ALJ’s step five determination is supported by

substantial evidence. See Evangelista v. Sec’y of Health & Human Servs., 826 F.2d 136, 144 (1st

Cir. 1987) (“We must affirm the Secretary's [determination], even if the record arguably could

justify a different conclusion, so long as it is supported by substantial evidence.”).

IV.    Conclusion

       Based on the foregoing analysis, the court concludes that the decision of the Commissioner

that Plaintiff was not entitled to disability benefits was supported by substantial evidence.

Therefore, the Commissioner’s decision is hereby AFFIRMED.




                                                 11
Case 3:19-cv-01526-MEL Document 34 Filed 03/05/21 Page 12 of 12




IT IS SO ORDERED.

In San Juan, Puerto Rico, this 5th day of March, 2021.

                                                    s/Marcos E. López
                                                    U.S. Magistrate Judge




                                       12
